IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-72,753-01 & -03


EX PARTE ELISELLO USEVIO DELAO, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9363 IN THE 132ND DISTRICT COURT

FROM SCURRY COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
assault and sentenced to five years' imprisonment. The Eleventh Court of Appeals dismissed his
appeal. Delao v. State, No.11-08-00278-CR (Tex. App.-Eastland June 11, 2009, no pet.).
	On October 28, 2009, we denied the -01 application. We now reconsider that disposition on
our own motion and dismiss the -01 application. When that application was filed in the trial court,
Applicant's conviction was not final. We do not have jurisdiction under Article 11.07 unless a felony
conviction is final. Tex. Code Crim. Proc. art. 11.07, § 3(a). On June 2, 2011, we received the -03
application. Based on our own independent review of the record, we conclude that Applicant's
claims are without merit. Accordingly, this application is denied. 

Filed: June 22 , 2011
Do not publish